TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00626-CV




In re Texas Department of State Health Services




ORIGINAL PROCEEDING FROM TRAVIS COUNTY 



M E M O R A N D U M   O P I N I O N

                        A review of the petition for writ of mandamus shows a copy of a request to the court
reporter for a record from the hearing on the motion to quash.  To date, the Court has not received
this record.  (As this is not an appeal, there are not the same timetables for filing a record and
notifying the court reporter of a late record.  Compare Tex. R. App. P. 35, 37 with 52.7.) 
Accordingly, we will abate this proceeding for sixty days from the date of this opinion to allow
relator Texas Department of State Health Services to review the status of the record request and
determine whether payment has been made and whether the record has been prepared or whether the
Department determined that it was not going to tender this record after all.  The Department should
report on the status of the record as soon as is practicable so we know whether to expect this record
to be filed.  The proceeding will automatically be reinstated in sixty days.
 
                                                                        __________________________________________
                                                                        W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Waldrop
Filed:   March 10, 2006